The Honorable Jimmy Jeffress State Representative P.O. Box 1695 Crossett, AR 71635-1695
Dear Representative Jeffress:
This is in response to your request for an opinion on the following question:
  In the case of employees of a judicial district, can the employees be fired by the prosecuting attorney of that district? Of do they work for the counties that are sponsoring that district?
This question cannot be answered without reference to the particular position(s) in question. It is clear, for instance, that a deputy prosecuting attorney appointed by the prosecuting attorney of the judicial district pursuant to A.C.A. § 16-21-113 (Supp. 1997), "may be removed at any time by the prosecuting attorney appointing him." Id. at subsection (g). With regard to other positions in the prosecutor's office, reference should be made to A.C.A. § 16-21-145 (Repl. 1994), which provides that "[p]rosecuting attorneys shall have the power to appoint all deputies and employees without confirmation of any court or tribunal." This provision may be cited for the proposition that all such appointed deputies and employees are subject to removal by the prosecuting attorney, as the appointive power is ordinarily deemed to include the power of removal.See, e.g., Horton v. Taylor, 585 F. Supp. 224 (W.D. Ark. 1984) (regarding the county judge's right to hire, "and naturally the concomitant duty to fire, his employees. . . ."), rev'd. on other grounds, 767 F.2d 471 (8th Cir. 1985).
With regard to court personnel, the particular position must, again, be considered. See, e.g., A.C.A. § 16-13-217 (Repl. 1994) (providing, under subsection (d), that the law clerk authorized therein "shall serve at the discretion and under the direction of the circuit judge. . . .")
I am therefore unable to provide a conclusive response to your question as posed. If this question is in fact directed toward specific employees, I will of course address that question upon request.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh